                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

SAM EDWARD THURMOND, SR.
ADC #127149                                                                      PLAINTIFF

V.                                 CASE NO: 4:17CV00314 JM

DELLWYN ELKINS, et al.                                                           DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice. The relief sought is denied.

       IT IS SO ORDERED this 4th day of April, 2019.



                                                            ______________________________
                                                            James M. Moody Jr.
                                                            United States District Judge
